Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 1-3, 5-6, 9-10, 12-15 and 18-19 are rejected under pre-AIA  35 U.S.C. 102(e) or 102(a) as being anticipated by Kim et al. [US PGPUB 20120007120] (hereinafter Kim).

Regarding claim 1, Kim teaches a solid-state transducer (SST) (400, Fig. 13) having a first side (bottom of Fig. 13 as depicted, Fig. 13) and a second side facing (top of Fig. 13 as depicted, Fig. 13) away from the first side (Fig. 13), the SST comprising:
a transducer structure having an active region (402, Para 79) positioned between a first semiconductor material (403, Para 79) and a second semiconductor material (401, Para 79), wherein the first semiconductor material is at the first side of the SST and the second semiconductor is at the second side (Fig. 13);
a first contact (303a, Para 80) on the first side of the SST (Fig. 13), wherein the first contact is electrically coupled to the first semiconductor material (Para 82);
a second contact (303b, Para 79) on the first side of the SST, the second contact extending through the first semiconductor material to at least the second semiconductor material (Fig. 13), wherein the second contact is electrically coupled to the second semiconductor material (Para 79);
a conductive carrier substrate (302’, Para 81) on the first side of the SST (Fig. 13), wherein the first and second contacts are configured to be electrically accessible from the first side of the SST (Fig. 13); and
an isolating via (left opening in 302’ coated with insulator 304 in which material 303a passes through, Fig. 13) extending through the conductive carrier and surrounding at least a portion of the first contact to electrically isolate the first contact from the second contact (Fig. 13).

Regarding claim 2, Kim teaches a SST wherein the isolating via is a first isolating via (Fig. 13, Para 81), and further comprising a second isolating via (right opening in 302’ coated with insulator 304 in which material 303b passes through, Fig. 13) extending through the conductive carrier and surrounding at least a portion of the second contact (Fig. 13).

Regarding claim 3, Kim teaches a SST further comprising a dielectric material (308, Para 80) on the first side of the SST leaving a portion of the first contact and a portion of the second contact exposed through the dielectric material (Fig. 13).

Regarding claim 5, Kim teaches a SST wherein the second contact comprises a plurality of interconnected buried contact elements (Para 79; two or more conductive vias).

Regarding claim 6, Kim teaches a SST further comprising an optical element (306, Para 78) on the second side of the SST (Fig. 13).

Regarding claim 9, Kim teaches a SST further comprising a cover element (lens 307, Para 78) configured to transmit emissions generated by the transducer structure (Para 78). 

Regarding claim 10, Kim teaches a SST wherein the cover element comprises a generally hemispherical lens (Fig. 13).

Regarding claim 12, Kim teaches a SST wherein the SST is configured to emit electromagnetic radiation in at least one of the ultraviolet spectrum, the visible spectrum, and the infrared spectrum (light emitting device, Abstract).

Regarding claim 13, Kim teaches a solid-state transducer (SST) (400, Fig. 13) having a first side (bottom of Fig. 13 as depicted, Fig. 13) and a second side facing (top of Fig. 13 as depicted, Fig. 13) away from the first side (Fig. 13), the SST comprising:
a transducer structure having an active region (402, Para 79) positioned between a first semiconductor material (403, Para 79) and a second semiconductor material (401, Para 79), wherein the first semiconductor material is at the first side of the SST and the second semiconductor is at the second side (Fig. 13);
a first contact (303a, Para 80) on the first side of the SST (Fig. 13), wherein the first contact is electrically coupled to the first semiconductor material (Para 82);
a second contact (303b, Para 79) on the first side of the SST, the second contact extending through the first semiconductor material to at least the second semiconductor material (Fig. 13), wherein the second contact is electrically coupled to the second semiconductor material (Para 79);
a conductive carrier substrate (302’, Para 81) on the first side of the SST (Fig. 13), wherein the first and second contacts are configured to be electrically accessible from the first side of the SST (Fig. 13);
a dielectric material (Para 80) on the first side of the SST leaving a portion of the first contact and a portion of the second contact exposed through the dielectric material (Fig. 13),
a first isolating via (left opening in 302’ coated with insulator 304 in which material 303a passes through, Fig. 13) extending through the conductive carrier and surrounding the portion of the first contact to (Fig. 13); and
a second isolating via (right opening in 302’ coated with insulator 304 in which material 303a passes through, Fig. 13) extending through the conductive carrier and surrounding the portion of the second contact (Fig. 13).

Regarding claim 14, Kim teaches a SST wherein the second contact comprises a plurality of interconnected buried contact elements (Para 79; two or more conductive vias).

Regarding claim 15, Kim teaches a SST further comprising an optical element (306, Para 78) on the second side of the SST (Fig. 13).

Regarding claim 18, Kim teaches a SST further comprising a cover element (307, Para 78) configured to transmit emissions generated by the transducer structure (Para 78).

Regarding claim 19, Kim teaches a SST wherein the cover element comprises a generally hemispherical lens (Fig. 13).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claim 7-8 and 16-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kim.

Regarding claim 7, Kim teaches a SST wherein the optical element comprises a converter element (Para 78).
In the embodiment of Fig. 13, Kim does not specifically disclose that the converter element including a phosphor.
Referring to embodiment of Fig. 1, Kim’s invention, Kim teaches using a converter element 106 which includes phosphor (Para 66).
In view of such teaching by Kim, it would have been obvious to a person having ordinary skills in the art to have the converter element of the embodiment of Fig. 13 include phosphor based on the rationale of using known technique/suitable material to improve similar devices (methods, or products) in the same way (MPEP 2143).

Regarding claim 8 the modified device of Kim, specifically in view of the teachings of embodiment of Fig. 1, Kim teaches a SST wherein the phosphor comprises a doped yttrium aluminum garnet (YAG) material, a silicate phosphor, a nitrate phosphor, an aluminate phosphor or a combination thereof (Para 66).

Regarding claim 16, Kim teaches a SST wherein the optical element comprises a converter element (Para 78).
In the embodiment of Fig. 13, Kim does not specifically disclose that the converter element including a phosphor.
Referring to embodiment of Fig. 1, Kim’s invention, Kim teaches using a converter element 106 which includes phosphor (Para 66).
In view of such teaching by Kim, it would have been obvious to a person having ordinary skills in the art to have the converter element of the embodiment of Fig. 13 include phosphor based on the rationale of using known technique/suitable material to improve similar devices (methods, or products) in the same way (MPEP 2143).

Regarding claim 17, the modified device of Kim, specifically in view of the teachings of embodiment of Fig. 1, Kim teaches a SST wherein the phosphor comprises a doped yttrium aluminum garnet (YAG) material, a silicate phosphor, a nitrate phosphor, an aluminate phosphor or a combination thereof (Para 66).


Claim 11 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kim in view of Takine [US PGPUB 20120037944].

Regarding claims 11 and 20, Kim teaches the limitation of the claims upon which they depend respectively.
Kim does not specifically teach that the cover element (lens 307, Para 78) comprises a transmissive material including silicone, polymethylmethacrylate (PMMA), resin, or a combination thereof.
Referring to the invention of Takine, Takine teaches forming lens for a light emitting device to comprises silicone, polymethylmethacrylate (PMMA), resin (Para 129).
In view of such teaching by Takine, it would have been obvious to a person having ordinary skills in the art to have the invention of Kin comprise the teaching of  based on the rationale of using known technique/suitable material to improve similar devices (methods, or products) in the same way (MPEP 2143).

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISMAIL A MUSE whose telephone number is (571)272-1470. The examiner can normally be reached Monday - Friday 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on (303)297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISMAIL A MUSE/            Primary Examiner, Art Unit 2819